SCHWARTZ, Chief Judge.
It is apparent that the statute of limitations in an action pursuant to Sec. 627.-*306736(3)(c), FIa.Stat. (1975)1 begins to run, at the latest, when the liability insurer improperly pays the claimant directly without protecting the interests of the PIP carrier. In this case, that event occurred in March, 1977, and the action was not brought until July 16, 1982. See Sec. 95.11(3)(f), (p), Fla. Stat. (1981) (four year statute). The order of dismissal under review is therefore
Affirmed.

. A personal protection insurer with a right of reimbursement under this section, if suffering loss from inability to collect such reimbursement out of a payment received by a claimant upon a tort claim, is entitled to indemnity from one who, with notice of the insurer’s interest, made such a payment to the claimant without making the claimant and the insurer joint payees as their interests may appear....